           Case 2:20-mj-00548-DJA Document 11
                                           10 Filed 08/18/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Andrew_Wong@fd.org

 7   Attorney for Guillermo Zavala-Rodriguez

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:20-mj-00548-DJA

12                  Plaintiff,                             STIPULATION TO CONTINUE
                                                           PRELIMINARY HEARING
13          v.
                                                           (First Request)
14   GUILLERMO ZAVALA-RODRIGUEZ,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Jennifer Oxley, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Andrew Wong, Assistant Federal Public Defender, counsel for Guillermo Zavala-
21   Rodriguez, that the preliminary hearing currently scheduled on August 19, 2020, be vacated
22   and continued to a date and time convenient to the Court, but no sooner than fourteen (14) days.
23          This Stipulation is entered into for the following reasons:
24               1) Defense counsel does not have discovery for Mr. Zavala-Rodriguez’s case.
25               2) Government counsel has stated that initial discovery will be provided by August
26                  21, 2020.
          Case 2:20-mj-00548-DJA Document 11
                                          10 Filed 08/18/20 Page 2 of 3




 1            3) Based on this representation, the parties agree to continue Mr. Zavala-
 2                Rodriguez’s preliminary hearing 14 days in order to allow defense counsel to
 3                review discovery.
 4            4) Mr. Zavala-Rodriguez is in custody and does not object to this continuance.
 5            5) The parties agree that the additional time requested by the Stipulation is
 6                excludable in computing the time within which trial herein must commence
 7                pursuant to the Speedy Trial Act, 18 U.S.C. 3164(b) and the time within which
 8                an indictment or information must be returned pursuant to 18 U.S.C. 3161(b).
 9         This is the first request for continuance filed herein.
10         DATED August 18, 2020.
11
12   RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
     Federal Public Defender                          United States Attorney
13
14   By Andrew Wong                                   By Jennifer Oxley
     ANDREW WONG                                      JENNIFER OXLEY
15   Assistant Federal Public Defender                Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
                                                     2
           Case 2:20-mj-00548-DJA Document 11
                                           10 Filed 08/18/20 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:20-mj-00548-DJA
 4
                    Plaintiff,                            ORDER
 5
            v.
 6
     GUILLERMO ZAVALA-RODRIGUEZ,
 7
                    Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled for

12                                                                        September 25, 2020 at
     Wednesday, August 19, 2020 at 4:00 p.m., be vacated and continued to ________________

13               4:00 p.m.
     the hour of ___:___ __.m.; or to a time and date convenient to the court.

14
15                     18th day of August, 2020.
            DATED this ____
16
17                                                                             __
                                                  UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
                                                     3
